                                UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF CONNECTICUT
------------------------------------------------------x
                                                      :
FAUZIA F. QAMAR                                       :       3: 18 CV 1359 (JBA)
                                                      :
v.                                                    :
                                                      :
SHERIDAN HEALTHCARE OF                                :       DATE: AUG. 7, 2019
CONNECTICUT, P.C.                                     :
                                                      :
------------------------------------------------------x

     RULING ON PLAINTIFF’S MOTION TO COMPEL (DOC. NO. 31) AND PLAINTIFF’S
                  MOTION FOR IN CAMERA REVIEW (DOC. NO. 34)

I.      BACKGROUND

        The plaintiff, Fauzia F. Qamar, the only full-time anesthesiologist employed by the

defendant, Sheridan Healthcare of Connecticut, P.C., commenced this employment discrimination

action on August 13, 2018 (Doc. No. 1). She filed an Amended Complaint on October 23, 2018

(Doc. No. 18) and a Second Amended Complaint on February 15, 2019 (Doc. No. 28). She alleges

that she was discriminated against on the basis of her sex and retaliated against for complaining

that her immediate supervisor tampered with drugs she was to administer to her patient, potentially

endangering the life of her patient and costing the plaintiff her medical license. (Doc. No. 28).

        On July 3, 2019, the plaintiff filed the pending Motion to Compel (Doc. Nos. 31-32) and

Motion of In Camera Review (Doc. Nos. 33-34), both of which were referred to this Magistrate

Judge on July 11, 2019 (Doc. No. 36). On July 24, 2019, the defendant filed its briefs in opposition

to both motions. (Doc. Nos. 37-38). Discovery was scheduled to close in this case on August 1,

2019. (Doc. No. 20). For the reasons stated below, the plaintiff’s Motion to Compel (Doc. No.

31) is granted in part and the Motion for In Camera Review (Doc. No. 33) is granted.




                                                          1
II.    MOTION TO COMPEL

       A.      LEGAL STANDARD

       Parties may “obtain discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and is proportional to the needs of the case[.]” FED. R. CIV. P. 26(b)(1).

The proportionality determination limits the scope of discovery by “considering the importance of

the issues at stake[,]” the “amount in controversy, the parties’ relative access to relevant

information, the parties’ resources, the importance of discovery in resolving the issues, and

whether the burden or expense . . . outweighs the likely benefit” of the discovery sought. FED. R.

CIV. P. 26(b)(1).

       B.      DISCUSSION

       In the Motion to Compel, the plaintiff asks the Court to order the defendant to produce

information of “comparators” to establish that similarly situated individuals were treated

differently than the plaintiff. (Doc. No. 32, at 5-6). Specifically, the plaintiff seeks responses to

her Request Nos. 17-19 and 21-23, in which she requests all documents contained in the personnel

files of three non-parties, as well as documents concerning these individuals’ performance. (Doc.

No. 32 at 7-8 & Ex. A at 3-4, 6-8). The defendant objects on grounds that confidential personnel

information of the defendant’s employees, who are not parties to this action, is protected from

disclosure by the Personnel Files Act, Conn. Gen. Stat. §§ 31-128a et seq., and common law, and

that the three individuals are not similarly situated to the plaintiff. (Id.; see also Doc. No. 37 at 2-

5). Additionally, the defendant argues both that the personnel files necessarily contain irrelevant

information, including confidential, highly private records and that the request is overly broad

because it is not limited to any timeframe. (Doc. No. 37 at 6).




                                                   2
               1.      COMPARATOR EVIDENCE

       “A plaintiff relying on disparate treatment evidence must show she was similarly situated

in all material respects to the individuals with whom she seeks to compare herself.” Mandell v.

Cty. of Suffolk, 316 F.3d 368, 379 (2d Cir. 2003) (citation and internal quotations omitted). “A

plaintiff and potential comparators . . . need not be ‘identical[.]’” Metcalf v. Yale Univ., No. 15 CV

01696 (VAB), 2017 WL 627423, at *5 (D. Conn. Feb. 15, 2017) (quoting Graham v. Long Island

R.R., 230 F.3d 34, 40 (2d Cir. 2000)). The “bar is set relatively low[,]” Bagley v. Yale Univ., No.

13 CV 1890 (CSH), 2015 WL 8750901, at *2 (D. Conn. Dec. 14, 2015), as a comparator “must

have a situation sufficiently similar to plaintiff’s to support at least a minimal inference that the

difference of treatment may be attributable to discrimination.” Id. (citation and internal quotation

omitted); see Lizardo v. Denny’s, Inc., 270 F.3d 94, 101 (2d Cir. 2001) (holding that comparators

must be similar in “significant respects”); see also Shumway v. United Parcel Svc., Inc., 118 F.3d

60, 64 (2d Cir. 1997) (affirming grant of summary judgment for the defendant on grounds that,

inter alia, the individuals the plaintiff attempted to compare herself to were not “similarly situated

in all material respects.”). “An employee is similarly situated to co-employees if they were (1)

‘subject to the same performance evaluation and discipline standards’ and (2) ‘engaged in

comparable conduct.’” Ruiz v. Cty. of Rockland, 609 F.3d 486, 493-94 (2d Cir. 2010) (quoting

Graham, 230 F.3d at 40). “[A] key determinant as to the employees who are proper comparators

with an employment discrimination plaintiff is whether they shared a common supervisor.” Russo-

Lubrano v. Brooklyn Fed. Sav. Bank, No. CV-06-672 (CPS)(VVP), 2007 WL 2126086, at *1

(E.D.N.Y. July 23, 2017).

       In this case, the plaintiff seeks documents contained in the personnel files of three male

anesthesiologists employed by the defendant during the relevant time period, who held the same



                                                  3
job title as the plaintiff, possessed the same or similar qualifications to the plaintiff, reported to the

same supervisor, and were to be judged by the same standards as the plaintiff. (Doc. No. 32 at 9).

The defendant, however, contends that the plaintiff’s co-workers are not comparators because they

did not engage in conduct similar to the plaintiff’s. (Doc. No. 37 at 2-3).

        Rather than just take the defendant’s word for it, the plaintiff is entitled to discover whether

these individuals have a record of criticism or performance issues and if so, how they were

addressed by their mutual supervisor and whether there were complaints or investigations into

these individuals for any misconduct. This issue of whether these individuals are ultimately

appropriate comparators may be addressed at the summary judgment stage. Kharazian v. Gerald

Metals, LLC, No. 3:16 CV 1762 (VAB), 2017 WL 11017757, at * 1 (D. Conn. Nov. 9, 2017)

(declining to address, in the context of discovery, whether an individual is an appropriate

comparator); see, e.g., Shumway, 118 F.3d at 64 (affirming summary judgment for the defendant

on grounds, inter alia, that the individuals the plaintiff attempted to compare herself to were not

“similarly situated in all material respects.”); see also Mandell, 316 F.3d at 369 (holding that

“[o]rdinarily, the question whether two employees are similarly situated is a question of fact for

the jury.”). That said, as explained below, the plaintiff’s requests, as worded, are overly broad.

                2.      PRIVACY CONCERNS

        Section 31-128f of the Connecticut General Statutes recognizes a privacy interest in

personnel files, providing, in pertinent part: “No individually identifiable information contained in

the personnel file or medical records of any employee shall be disclosed by an employer to any

person or entity not employed by or affiliated with the employer . . . except . . . pursuant to a

lawfully issued administrative summons or judicial order . . . .” Id. Thus, “courts may order the

disclosure of employee documents that are relevant to a particular case as part of discovery.”



                                                    4
Metcalf, 2017 WL 627423, at *5 (citing Ruran v. Beth El Temple of West Hartford, Inc., 226

F.R.D. 165, 169 (D. Conn. 2005)); see also Gibbs v. Am. Sch. for the Deaf, No. 3:05 CV 563

(MRK), 2007 WL 1079992, at *1 (D. Conn. Apr. 4, 2007) (holding that “Judges in this District

have repeatedly recognized that when personnel information . . . is necessary and relevant to a

case, a court may order limited disclosure of that information consistent with the dictates of § 31-

128f.”).

       In Request Nos. 17-19 and 21-23, the plaintiff seeks “all documents contained in [these]

personnel files[,]” without limitation in time or subject matter. (Doc. No. 32, Ex. A at 3-8).

Although there may be information contained within the personnel files that is relevant, there will

be private and personal information that is not necessary or relevant to this litigation. That

information may be redacted, and the confidentiality of the files are governed by the Standing

Protective Order in this case.

       Additionally, although the allegations at issue in this case are limited in time, the plaintiff’s

requests are not. The plaintiff alleges that she was treated differently by Dr. Soliman once he was

named Chief in 2015. Prior to 2015, she “consistently received excellent performance

evaluations.” (Doc. No. 32 at 2). She asserts that, “[f]rom the time he became Chief, Dr. Soliman’s

behavior toward Dr. Qamar and other females working at [Day Kimball Hospital], including those

employed by Defendant and not, was sexist, chauvinistic, vindictive, bullying, demeaning,

threatening and retaliatory.” (Doc. No. 32 at 2). According to the plaintiff, Dr. Soliman “treated

male anesthesiologists and staff at [Day Kimball Hospital] more favorably.” (Doc. No. 32 at 2).

The timeframe relevant to the plaintiff’s requests, therefore, is the time period during which Dr.

Soliman was the Chief, or supervisor, of the plaintiff and the males whose records the plaintiff

seeks. Raghavan v. Bayer USA, Inc., No. 3:05 CV 682 (CFD), 2007 WL 2099637, at *3 (D. Conn.



                                                  5
July 17, 2007) (holding that because employee comparison evidence is limited to treatment of

employees similarly situated to the plaintiff, evidence of how other supervisors treated employees

with different work responsibilities than the plaintiff is not discoverable).

       Accordingly, the plaintiff shall serve revised Request Nos. 17-19 and 21-23 limited in time,

and with irrelevant and confidential information subject to redaction on or before August 16, 2019.

The defendants shall serve their responses on or before August 30, 2019.

               3.      DOCUMENTS REGARDING DR. SOLIMAN

       In addition to the foregoing, the plaintiff seeks a response to Request Nos. 16 and 20, in

which she requests the documents in Dr. Soliman’s personnel file, including documents

concerning his performance, which the plaintiff claims should contain complaints of sexual

harassment and discrimination from two additional employees. (Doc. No. 32 at 12-14 & Ex. B).

The plaintiff also argues that the discovery concerning Dr. Soliman’s performance issues from

January 2015 until the plaintiff’s termination are relevant as they relate to the plaintiff’s claims of

discrimination and retaliation. (Doc. No. 32 at 16).

       The defendant served Supplemental Responses to this Request on June 18, 2019, in which

the defendant disclosed documents “reflecting discrimination and Title VII training completed by

Dr. Soliman[]”; the defendant also responded that it has “no record of Dr. Soliman attending anger

management or receiving discipline.” (Doc. No. 37 at 7-8). The defendant argues that Dr.

Soliman’s “own performance reviews have no relevance to whether he evaluated [the] [p]laintiff

more or less fairly than her colleagues.” (Doc. No. 37 at 8).

       Information in Dr. Soliman’s personnel file relating to his own discipline record is

discoverable, and the defendant’s Supplemental Responses suffice. The plaintiff argues that two

female employees of the defendant, in addition to the plaintiff, filed complaints of sexual



                                                  6
harassment and discrimination related to the same or similar conduct by Dr. Soliman, as alleged

by the plaintiff in this action. (Doc. No. 32, Ex. B). The defendant’s Supplemental Responses are

not responsive to this request. To the extent there are responsive documents, they shall be

produced on or before August 16, 2019.

III.       MOTION FOR IN CAMERA REVIEW

           The plaintiff moves the Court to conduct an in camera review of documents sent to or

copied to the defendant’s in-house counsel; the defendant has withheld these documents and

designated them in its privilege logs. (Doc. No. 34 & Ex. A). The plaintiff argues that the

communications may not be privileged if in-house counsel offered the same advice or suggestions

that non-lawyers could provide. (Doc. No. 34 at 3).

           “The attorney-client privilege protects confidential communications between client and

counsel made for the purpose of obtaining providing legal assistance.” In re County of Erie, 473

F.3d 413, 418 (2d Cir. 2007). The application of this privilege “sometimes requires nuance[]” as

the “line between legal advice and non-legal advice is hazy. In particular, the line between

business advice and legal advice is blurry when an attorney work[s] in-house for a corporate

client.” Valente v. Lincoln Nat’l Corp., No. 3:09 CV 693(MRK), 2010 WL 3522495, at * 3 (D.

Conn. Sept. 2, 2010). The Court, however, recognizes the chilling effect that the production of

confidential communications with in-house counsel would have on employers. Consequently, in

an abundance of caution, the Court will review the nine documents listed on the privilege log. On

or before August 9, 2019, the defendant shall submit the documents to the Court for in camera

review.1




1
    Defense counsel shall contact Chambers for instructions for the form of submission of these in camera documents.


                                                           7
IV.        CONCLUSION

           Accordingly, this Court concludes that the plaintiff’s Motion to Compel (Doc. No. 31) is

granted in part, and the plaintiff’s Motion for In Camera Review (Doc. No. 33) is granted.2

           This is not a Recommended Ruling. This Ruling is reviewable pursuant to the “clearly

erroneous” statutory standard of review. See 28 U.S.C. § 636(b)(1)(A); FED. R. CIV. P. 72(a); and

D. CONN. L. CIV. R. 72.2. As such, it is an order of the Court unless reversed or modified by the

district judge upon timely made objection.

           Dated at New Haven, Connecticut, this 7th day of August, 2019.

                                                                 __/s/ Robert M. Spector_____________
                                                                 Robert M. Spector
                                                                 United States Magistrate Judge




2
    If either counsel believes a settlement conference would be productive, counsel shall contact Chambers.

                                                           8
